DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the claims filed on 03/20/2018. 
Claims 1 – 15 are presented for examination. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/20/2018 and 07/12/2019 are acknowledged and being considered by the examiner.




Specification
The abstract of the disclosure is objected to because “one” is misspelled as “on” in line 2.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claims are directed to a method, a system, and a non-transitory computer-readable storage medium for determining the availability of conference rooms.  Therefore, these claims are being interpreted as falling into one of the statutory categories.

Claims 1, 8 and 14 recite [a method, a system, and a non-transitory computer-readable storage medium for determining availability of a conference room and illustrating the availability], as drafted, that under its broadest reasonable interpretation, covers concepts that can be performed in the human mind, including observation, and managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components. The limitations of:
determining whether there is a first user present in a conference room; 
illustrating availability of the conference room, wherein the availability is determined based on whether the first user is present in the conference room
determine scheduling of the conference room


This judicial exception is not integrated into a practical application.  The claims recite the additional elements of: 
on a display outside the conference room
a first motion sensor disposed within a conference room; 
a computing device, wherein the first motion sensor and the display are connected to the computing device
programming instructions
a processor
a non-transitory computer-readable storage medium comprising programming instructions

The claimed computer component are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.  The motion sensor, while not considered as a generic computer component, such as a processor, is claimed generically and is operating in its ordinary capacity.  Furthermore, illustrating on a display outside the conference room is recited at a high level of generality, and amounts to mere data display, which is a form of insignificant extra-solution activity. Accordingly, alone and in combination, the additional element does not integrate the abstract 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than extra-solution activity and mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on a generic computer or generic sensors is not a practical application of the abstract idea.  The characterization of “illustrating” in 2A Prong 2 is revisited in step 2B to determine if it is more than well-understood, routine, and conventional activity in the field.  The specification, in for instance paragraphs 0008 as published, does not provide any indication that the “display” is anything more than a generic, off-the-shelf display.  See MPEP 2106.07(a)(III)(A).  Accordingly, the claim limitations, alone and as an ordered combination, do not amount to significantly more than the abstract idea.  The claims are not patent eligible.
Claims 2 – 7, 9 – 13, and 15 are dependent claims and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. Aside from claim 10 specifying an additional limitation of “a second motion sensor”, the additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea.
Claim 10’s “second motion sensor,” similar to the motion sensor described above, is claimed generically and amounts to “apply it” and therefore fails to be a practical application or significantly more than the abstract idea.
Accordingly, the limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements other 
Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity as a tool to perform the abstract idea, cannot provide an inventive concept.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120299728 A1 to Kirkpatrick et al (hereafter referred to as Kirkpatrick). 

Claim 1. Kirkpatrick discloses the following limitations:
A method comprising: 
determining whether there is a first user present in a conference room; (Kirkpatrick: [0055], FIG.1; The occupancy sensor 10 detects the actual occupancy of the conference room.)
illustrating, on a display outside the conference room, availability of the conference room, wherein the availability is determined based on whether the first user is present in the conference room. (Kirkpatrick: [0054], FIG. 1, FIG. 6; A touchpanel 11 is disposed on a wall outside of the conference room and is electrically coupled to the occupancy sensor. [0058]; The occupancy state of the monitored area is shown by indicator lights activated according to the occupancy state of the monitored area. In the embodiment shown in FIG. 1, the indicator lights are green and red LED backlights for touchpanel buttons 111. The touchpanel buttons 111 are backlit green if the conference room is vacant and red if the conference room is occupied.)

Claim 14. Kirkpatrick discloses the following limitations:
A non-transitory computer-readable storage medium comprising programming instructions which, when executed by a processor, to cause the processor to: (Kirkpatrick: [0064]; The memory 102 stores information accessible by the processor 103, including instructions for execution by the processor 103 and data which is retrieved, manipulated or stored by the processor 103. The memory 102 may be of any type capable of storing information accessible by the processor 103, such as a hard drive, ROM, RAM, write capable, read only, or the like.)
determine whether there is a user present in a conference room; 
determine scheduling of the conference room; (Kirkpatrick: [0010]; The processor is configured for accepting signals from the sensor element and the real time clock, comparing the actual occupancy of the monitored area to the expected occupancy of the monitored area)
and illustrate, on a display outside the conference room, availability of the conference room, wherein the availability is determined based on whether the conference room is currently scheduled. (Kirkpatrick: [0054], FIG. 1, FIG. 6; A touchpanel 11 is disposed on a wall outside of the conference room and is electrically coupled to the occupancy sensor. [0058]; The occupancy state of the monitored area is shown by indicator lights activated according to the occupancy state of the monitored area. In the embodiment shown in FIG. 1, the indicator lights are green and red LED backlights for touchpanel buttons 111. The touchpanel buttons 111 are backlit green if the conference room is vacant and red if the conference room is occupied.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick, as applied in claims 1 and 14, in view of US 20160209072 A1 to Golden et al (hereafter referred to as Golden). 

Claim 2. Kirkpatrick discloses the limitations of claim 1, above. Kirkpatrick does not teach the following limitation, however, Golden does: 

comprising determining whether there is a user presence in proximity (Golden: [0050]; In another example, information from the at least one sensor 210 is utilized to determine proximity of the occupant 508 in the range of, for example, one meter.)
to the display outside the conference room  (Kirkpatrick: [0054], FIG. 1, FIG. 6; A touchpanel 11 is disposed on a wall outside of the conference room and is electrically coupled to the occupancy sensor.)

One of ordinary skill in the art would have recognized that applying the known technique of Golden to Kirkpatrick would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Golden to the teaching of Kirkpatrick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such proximity sensing features to a display. Further, applying proximity sensing to Kirkpatrick would have been 

Claim 15. Kirkpatrick, discloses the limitations of claim 14, above.  Kirkpatrick does not teach the following limitation, however, Golden does: 

determine whether there is a user presence in proximity to the display outside the conference room.  (Golden[0050], FIG. 5; In another example, information from the at least one sensor 210 is utilized to determine proximity of the occupant 508 in the range of, for example, one meter to allow the programmable intelligent thermostat 102 to initiate “wake-up” prior to the occupant 508 touching the display 208.)

One of ordinary skill in the art would have recognized that applying the known technique of Golden to Kirkpatrick would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Golden to the teaching of Kirkpatrick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such proximity sensing features to a display. Further, applying proximity sensing to Kirkpatrick would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient power usage and “wake up” features.


Claims 3 – 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick in view of Golden, and further in view of US 20120075068 A1 to Walker et al (hereafter referred to as Walker) and US 20140149519 A1 to Redfern et al (hereafter referred to as Redfern).
Claim 3. Kirkpatrick, in view of Golden, discloses the limitations of claim 2, above. 
Golden further teaches the following limitations: 

wherein when a second user is detected in proximity to the display outside the conference room (Golden [0050]). 

See above rationale to combine.  

Kirkpatrick, while generally showing the touch screen outside the room is available for making reservations in the meeting room (see e.g. FIG. 6), does not explicitly disclose the following prompt regarding waiting for a conference room:

prompting, on the display, whether the second user is waiting to use the conference room. 

However, Redfern, in [0017-0018], teaches that a room management screen mounted near a meeting room includes a prompt to allow a user to check in/check out of a meeting.  One of ordinary skill in the art would have recognized that applying the known technique of Redfern to Kirkpatrick/Golden would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Redfern to the teaching of Kirkpatrick/Golden would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such technique of prompting a user in proximity to check in/check out of a meeting to a display mounted near a meeting room.  Further, applying the technique of prompting to check in/check out of a meeting 

Furthermore, although Kirkpatrick/Golden as modified by Redfern prompts a user for check-in, Redfern does not explicitly disclose that the check-in by a proximate user is to indicate that they are waiting to user the conference.  However, Walker, in FIG. 2, [0034], describes that user that checks-in to a conference room is waiting for use of the conference room. One of ordinary skill in the art would have recognized that applying the known technique of Walker to Kirkpatrick/Golden in view of Redfern would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Walker to the teaching of Kirkpatrick/Golden in view of Redfern would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such technique of checking-in when waiting for use of the conference room. Further, applying the technique of checking-in when waiting for use of the conference room to Kirkpatrick/Golden in view of Redfern would have been recognized by one of ordinary skill in the art as resulting in an improved system that would avoid a potential problem that users may overrun their allotted time, so that subsequent users have to stand at the door and wait or interrupt and potentially cause a confrontation.  Walker further describes another potential problem being that users may show up late for their scheduled meeting, which may cause a confrontation with others who began using the room thinking that the prior meeting was cancelled, for example. The system 30 may advantageously help alleviate such problems. (Walker: [0018]). 

Claim 4. Kirkpatrick, in view of Golden, Walker, and Redfern discloses the limitations of claim 3, wherein when the second user is waiting to use the conference room, determined based upon user input on the display regarding the prompt, and when the first user is detected in the conference room, as shown above. Kirkpatrick, in view of Golden, and Redfern, further discloses:
that the second user detected in proximity to the display outside the conference room is waiting to use the conference room (Kirkpatrick: FIG 6, Golden: [0050], Redfern: [0017-0018], Walker: FIG. 2, [0034]; as shown above in claim 3). 

Kirkpatrick, in view of Golden, and Redfern, does not teach the following limitation, however, Walker does:

informing the first user in the conference room (Walker: [0014], FIG. 2;  The meeting room reservation system may further include a terminal to be positioned in the meeting room. As such, the reservation server may be further configured to send the at least one reservation expiration notification to the terminal.)

It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the status of a second user detected in proximity of the display outside and waiting to use the conference room based on user input on the display of Kirkpatrick in view of Golden and Redfern, with the alerting of a user in a conference room through a user feedback device of Walker in order to  avoid a potential problem that users may overrun their allotted time, so that subsequent users have to stand at the door and wait or interrupt and potentially cause a confrontation.  Walker further describes another potential problem as being users may show up late for their scheduled meeting, which may cause a confrontation with others who began using the room thinking that the prior meeting was cancelled, for example. The system 30 may advantageously help alleviate such problems. (Walker: [0018]). 

Claim 5. Kirkpatrick, in view of Golden, Walker, and Redfern, discloses the limitations of claim 3, above. 

Kirkpatrick further discloses the following limitation: 
comprising allowing the second user detected in proximity to the display outside the conference room to schedule a future meeting in the conference room via the display outside the conference room. (Kirkpatrick: [0078], FIG. 5, FIG. 6; The calendaring application allows users to view the meeting schedule for the monitored area and schedule meetings in the monitored area through a series of menus, which together make up the graphic user interface (GUI) of the calendaring application.)

Claim 7. Kirkpatrick discloses the limitations of claim 1, above.  Kirkpatrick does not disclose the following limitations, however, Walker does:

wherein when time has lapsed for a scheduled meeting in the conference room (Walker: [002] FIG. 3; upon its reserved ending time and a subsequent check-in of the mobile device 34a having a subsequent reserved starting time, at Block 53)  
informing a user detected in the conference room  (Walker: [0014], FIG. 2;  The meeting room reservation system may further include a terminal to be positioned in the meeting room. As such, the reservation server may be further configured to send the at least one reservation expiration notification to the terminal.)

It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the limitations of claim 1 of Kirkpatrick with the informing a user in the conference room when time has lapsed for a scheduled meeting in the conference 

Kirkpatrick does not disclose the following limitations, however, Golden does:

whether another user is waiting in proximity to the display outside the conference room (Golden: [0050])

See above rationale to combine. 

Kirkpatrick, while generally showing the display outside the room is available for making reservations in the meeting room (see e.g. Fig. 6), does not explicitly disclose whether another user detected in proximity the display is waiting for a conference room:
whether another user is waiting
  
However, Redfern, in [0017-0018], teaches that a room management screen mounted near a meeting room includes a prompt to allow a user to check into a meeting.  See above rationale to combine. 

Furthermore, although Kirkpatrick/Golden as modified by Redfern prompts a user for check-in, Redfern does not explicitly disclose that the check-in by a proximate user is to indicate that 

Furthermore, claim 7, which is dependent on claim 1, does not specify how another user is detected waiting in the proximity of the display outside the conference room. However, similar to claims 2 and 3 above, the references teach the detection of a user presence in proximity to the display (claim 2), prompting on a display whether the second user is waiting to use the conference room (claim 3).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick in view of Golden, Walker, and Redfern, as applied in claim 3, and further in view Hodges. 
Claim 6 Kirkpatrick, in view of Golden, Walker, and Redfern, discloses the limitations of claim 3, wherein when the second user is waiting to use the conference room, determined based upon user input on the display regarding the prompt, as shown above. 

Kirkpatrick further discloses the following limitations: 

and when the conference room is currently scheduled for a meeting but the first user is not detected in the conference room (Kirkpatrick: [0080], [0082]; The calendaring application receives the expected occupancy state of the monitored area from the occupancy sensor.  Advantageously, this allows the calendaring application to update the meeting schedule for the monitored area. An updated meeting schedule provides users with a current and accurate schedule and alerts users of vacant areas that were previously unavailable.),

Kirkpatrick, in view of Golden, Walker, and Redfern, does not teach the following limitation, however, Hodges does:

allowing the second user detected in proximity to the display outside the conference room to choose between temporarily utilizing the room until users for the scheduled meeting arrive, or permanently utilizing the room after a certain amount of time has elapsed. (Hodges: [0038] – [0043], FIG. 5; If however, the room is free for the next X minutes, a reservation may be made in the meeting room reservation system 101 for this period of time.  If at the occupancy check (step 506) the room is found to be empty, the meeting room reservation system 101 checks whether the X minute reservation made earlier (in step 505) has expired (step 508) and if not cancels the remaining time in the reservation (step 509). This step is not required if the reservation has already expired. The reservation system is therefore left showing that the meeting room is available for use.  Kirkpatrick also discloses [0082] In response to the monitored area being unexpectedly vacant for a length of time, the calendaring application may make an intelligent decision to delete the scheduled meeting from the meeting schedule and make the area available to other users for reservation.)

It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the limitations of Kirkpatrick in view of Golden and Redfern of claim 3 and the detection of no users in a conference room that is currently scheduled for a meeting with the teachings of Hodges to allow the user to temporarily use an unoccupied room for an impromptu meeting until the scheduled users arrive or to permanently use the room until the next scheduled meeting in the room in order to efficiently make use of the unoccupied .


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick in view of US 20070162315 A1 to Hodges (hereafter referred to as Hodges).

Claim 8. Kirkpatrick discloses the following limitations:
A system comprising: a first (Kirkpatrick: [0054] FIG. 1; shows the inventive occupancy sensor 10 mounted in a conference room)
a display disposed outside the conference room: (Kirkpatrick: [0054] FIG. 1; a touchpanel 11 displaying a graphic user interface of a calendaring application suitable for use with the inventive occupancy sensor 10. )
and a computing device, wherein the first motion sensor and the display are connected to the computing device, (Kirkpatrick: [0063]  FIG. 3; illustrative block diagram of the inventive occupancy sensor 10 according to an embodiment of the invention. The occupancy sensor 10 comprises a real time clock 101, a memory 102, a processor 103, a sensor element 104, indicator lights 105, and a network interface 106.)
and wherein the computing device is to: 
determine, via the first (Kirkpatrick: [0055]; The occupancy sensor 10 detects the actual occupancy of the conference room)
determine scheduling of the conference room 
and illustrate, on the display outside the conference room, availability of the conference room, wherein the availability is determined based on whether the conference room is currently scheduled.   (Kirkpatrick: [0054]; A touchpanel 11 is disposed on a wall outside of the conference room and is electrically coupled to the occupancy sensor. [0058]; The occupancy state of the monitored area is shown by indicator lights activated according to the occupancy state of the monitored area. In the embodiment shown in FIG. 1, the indicator lights are green and red LED backlights for touchpanel buttons 111. The touchpanel buttons 111 are backlit green if the conference room is vacant and red if the conference room is occupied.)

Kirkpatrick does not teach the limitation that the conference room sensor is necessarily a motion sensor.  However, Hodges teaches a sensor located inside a meeting room that detects movement (motion) (Hodges: [0025]; Examples of suitable sensors include motion, sound, temperature, heat, pressure and vibration sensors.) 

It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the limitations of claim 8 disclosed by Kirkpatrick above with the teachings of Hodges that a sensor can determine occupancy of a room based on detection of movement or motion.  Both Kirkpatrick and Hodges teach the detection of occupancy in a room with similar technologies that are known in the art.  The use of a motion sensor of Hodges for detecting movement is a known technique in the art and would provide similar and predictable results as compared to the use of an occupancy sensor of Kirkpatrick. 

Claim 9. Kirkpatrick, in view of Hodges, discloses the limitations of claim 8, above.  Kirkpatrick further discloses:

The system of claim 8, wherein the availability of the conference room illustrated on the display outside the conference room is further determined based on whether users are present in the conference room.  (Kirkpatrick: [0054]; A touchpanel 11 is disposed on a wall outside of the conference room and is electrically coupled to the occupancy sensor. [0058]; The occupancy state of the monitored area is shown by indicator lights activated according to the occupancy state of the monitored area. In the embodiment shown in FIG. 1, the indicator lights are green and red LED backlights for touchpanel buttons 111. The touchpanel buttons 111 are backlit green if the conference room is vacant and red if the conference room is occupied.)

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick in view of Hodges, as applied in claims 8 and 9, in further view of Golden.

Claim 10. Kirkpatrick, in view of Hodges, discloses the limitations of claim 8, above. Kirkpatrick does not teach the following limitation, however, Golden does: 

comprising a second motion sensor connected to the computing device and disposed next to the display outside the conference room, wherein the computing device is to determine, via the second motion sensor, whether there is a second user present in proximity to the display outside the conference room. (Golden: [0050], FIG. 5; In another example, information from the at least one sensor 210 is utilized to determine proximity of the occupant 508 in the range of, for example, one meter to allow the programmable intelligent thermostat 102 to initiate “wake-up” prior to the occupant 508 touching the display 208)



Claim 12. Kirkpatrick, in view of Hodges in view of Golden, discloses the limitations of claim 10, above. Kirkpatrick further discloses the following limitation:
wherein when a second user is present in proximity to the display outside the conference room, the computing device is to allow the second user to schedule a future meeting in the conference room via the display outside the conference room.  (Kirkpatrick: [0078], FIG. 5, FIG. 6; The calendaring application allows users to view the meeting schedule for the monitored area and schedule meetings in the monitored area through a series of menus, which together make up the graphic user interface (GUI) of the calendaring application.)

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick in view of Hodges and Golden, as applied in claim 10, and further in view of Walker and Redfern. 
Claim 11.  Kirkpatrick, in view of Hodges and Golden, discloses the limitations of claim 10, above. Kirkpatrick, in view of Hodges and Golden, does not teach the following limitations, however, Redfern does:

The system of claim 10, wherein when a second user is present in proximity to the display outside the conference room, (as shown above in claim 10) 
the computing device is to prompt, on the display (Kirkpatrick: [0054], FIG. 1, FIG. 6)

Kirkpatrick, while generally showing the touch screen outside the room is available for making reservations in the meeting room (see e.g. FIG. 6), does not explicitly disclose the following prompt regarding waiting for a conference room:

whether the second user is waiting to use the conference room

However, Redfern, in [0017-0018], teaches that a room management screen mounted near a meeting room includes a prompt to allow a user to check in/check out of a meeting.  Furthermore, although Kirkpatrick/Golden as modified by Redfern prompts a user for check-in, Redfern does not explicitly disclose that the check-in by a proximate user is to indicate that they are waiting to user the conference.  However, Walker, in Fig. 2, [0034], describes that user that checks-in to a conference room is waiting for use of the conference room.  (See above rationale in claim 3 to combine.)


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick in view of Hodges, as applied in claim 8, and further in view of Walker and Golden.

Claim 13. Kirkpatrick in view of Hodges, discloses the limitations of claim 8, above. Kirkpatrick, in view of Hodges, does not teach the following limitations, however, Walker does:
wherein when time has lapsed for a scheduled meeting in the conference room (Walker: [002] FIG. 3; upon its reserved ending time and a subsequent check-in of the mobile device 34a having a subsequent reserved starting time, at Block 53)  
whether another user is waiting (Walker: [0034], FIG. 2; describes that user that checks-in to a conference room is waiting for use of the conference room. )
informing a user present in the conference room (Walker: [0014], FIG. 2;  The meeting room reservation system may further include a terminal to be positioned in the meeting room. As such, the reservation server may be further configured to send the at least one reservation expiration notification to the terminal.)

It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the limitations of the system in claim 8 of Kirkpatrick in view of Hodges with the teachings of Walker of informing or alerting a user in a conference room that their meeting time has elapsed and that another user is waiting outside to use the conference room.  One of ordinary skill in the art would have recognized that applying the known technique of Walker to Kirkpatrick in view of Hodges would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Walker to the teaching of Kirkpatrick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such alerting features based on elapsed time and another user waiting to the system of claim 8. Further, applying alerting features of Walker to Kirkpatrick would have been recognized by one of ordinary skill in the art as resulting in an improved system that would alleviate a potential problem that some users may overrun their allotted time, so that subsequent users have to 

Kirkpatrick does not disclose the following limitations, however, Golden does:

in proximity to the display outside the conference room.  (Golden: [0050], FIG. 5; In another example, information from the at least one sensor 210 is utilized to determine proximity of the occupant 508 in the range of, for example, one meter to allow the programmable intelligent thermostat 102 to initiate “wake-up” prior to the occupant 508 touching the display 208)

One of ordinary skill in the art would have recognized that applying the known technique of Golden to Kirkpatrick would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Golden to the teaching of Kirkpatrick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such proximity sensing features to a display. Further, applying proximity sensing to Kirkpatrick would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient power usage and “wake up” features.

Furthermore, claim 13, which is a dependent of claim 8, does not specify how another user is detected waiting in the proximity of the display outside the conference room. However, similar 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARTER P BROCKMAN/     Examiner, Art Unit 3628                                                                                                                                                                                                   
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628